EXHIBIT 10.1




DIRECTOR AGREEMENT




THIS AGREEMENT made as of August 26, 2015, by and between Lightwave Logic, Inc.,
located at 1831 Lefthand Circle, Suite C, Longmont, CO 80501 (the “Company”);
and Michael Lebby (“Director”) whose address is 680 Mission St., Apt 24F, San
Francisco, CA 94105.




WHEREAS, the Company and the Director desire to enter into an agreement which
will set forth the terms and conditions upon which the Director shall serve as a
director on the Company’s Board of Directors commencing on the date hereof.




NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties have agreed, and do hereby agree, as follows:




Section 1: Appointment.  




The Company’s Board of Directors appoints the Director as a member of the
Company’s Board of Directors effective on the date hereof, and the Director
accepts such appointment upon the terms and conditions set forth. The Director
shall serve as a member of the Company’s Board of Directors until his successor
is appointed or elected and shall qualify. However, neither the Company, nor any
other person, shall be required to cause the continuation, election, or
re-appointment of the Director as a member of the Company’s Board of Directors.




Section 2: Indemnification




The Director shall receive the full benefits, protection, and rights of full and
complete indemnification from the Company in connection with his position with
the Company as a member of the Company’s Board of Directors to the fullest
extent permitted by law.   Further, the Director shall be named as an insured on
the Company’s underwritten officer and director liability insurance policy. The
Director shall execute the Indemnification Agreement attached hereto as Appendix
A, which is incorporated into this Agreement.




Section 3: Compensation.  




Pursuant to the Company’s 2007 Employee Stock Plan, the Director will receive an
option to purchase up to Two Hundred Thousand (200,000) shares of common stock
of the Company at the strike price of $.69 per share (which is equal to the fair
market value of the common stock on the date of grant). The options shall vest
as follows: (i) fifty thousand (50,000) options shall vest on the date hereof;
and (ii) the remaining options shall vest in three (3) equal annual installments
of fifty thousand (50,000) options per year commencing on the 1st day of each
one year anniversary of execution of this Agreement.  All of the options shall
expire on August 25, 2025 and are subject to the Company’s standard
Non-Statutory Stock Option Agreement for its directors.








1







--------------------------------------------------------------------------------

Section 4: Duties/ Extent of Services.  




The Director shall serve as a member of the Board of Directors of the Company,
and shall assume the duties that the Chairman of the Board may reasonably
assign.  Subject to Section 6 contained herein, nothing in this Agreement shall
be con­strued to limit the Director's freedom to engage in other businesses. It
is agreed, however, that the Director will devote his best efforts to the needs
of the Company, and shall not allow his other business activities to materially
interfere with his duties to the Company.




Section 5: Expenses.  




Subject to prior approval of the Chairman of the Board of Directors, the
Director is authorized to incur reasona­ble expenses on behalf of the Company in
performing his duties, including expenses for travel, transportation,
entertainment, and similar items, which expenses shall be paid by the Company.




Section 6: Director’s Non-Disclosure.




The Director shall execute the Director’s Non-disclosure Agreement attached
hereto as Appendix B, which is incorporated into this Agreement.




Section 7: Waiver of Breach.  




The waiver by either party of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.




Section 8: Entire Agreement




This Agreement contains the entire agreement of the parties pertaining to the
appointment of the Director to the Company’s Board of Directors.  




Section 9: Amendment of Agreement




No change or modification of this Agreement shall be valid unless it is in
writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.




Section 10: Severability of Provisions




If any provision of this Agreement, the Indemnification Agreement or the
Director’s Non-disclosure Agreement is invalidated or held unenforceable, the
invalidity or unenforceability of that provision or provisions shall not affect
the validity or enforceability of any other provision of this Agreement, the
Indemnification Agreement or the Director’s Non-disclosure Agreement.





2







--------------------------------------------------------------------------------

Section 11: Governing Law and Venue




All questions regarding the validity and interpretation of this Agreement shall
be governed by and construed and enforced in all respects in accordance with the
laws of the State of Colorado.  The sole and proper venue shall be Boulder
County, Colorado.




Section 12: Arbitration of Disputes




If a dispute arises out of or relates to this Agreement, or the breach thereof,
and if the dispute cannot be settled through negotiation, the parties agree
first to try in good faith to settle the dispute by mediation administered by
the American Arbitration Association under its Employment Mediation Rules before
resorting to arbitration, litigation or some other dispute resolution procedure.




IN WITNESS, the parties have executed this Agreement in duplicate on the date
and year first above written.




 

 

Director,

 

 

 

 

 

 

/s/ Michael Lebby

Witness

 

Michael Lebby

 

 

 

 

 

 

Lightwave Logic, Inc.,

 

 

 

 

 

 

By:

/s/ Thomas E. Zelibor

Witness

 

 

Thomas E. Zelibor, CEO

       











3





